Title: Abigail Adams to John Adams, 10 May 1794
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy May 10th 1794
          
          I received your’s of April 27th & 30th together with the Pamphlets last Evening. two of them from the spirit they breathe denote their origin to be of southern extract. they are a counter part with the attacks upon the Secretary made last year in the House. I have ever thought with respect to that Man, “beware of that spair Cassius—” this might be done consistant with prudence, and without the illiberal abuse in many respects so plentifully cast upon him. the writers however discover too plainly that envy Pride and malice are the Sources from whence their opposition arrises, in stead of the publick good. they are written in the stile & spirit of Honestus, a Rancourous malice or a dissapointed ambition at bottom. you and I know that in two Instances the Letter writer Lies most wickedly and from thence, if he could not be convicted in other instances yet we might safely conclude that many things which he alledges against the secretary are equally false, and I shall Say of the knavish writer as the Son of Vattel says of Genet, that the Books which he abuses will out live his malice and his Mushroom Letters: the North and South appear to be arranged very formidably against each other in politicks and one judas appears from this quarter too conspicuous for his honour, or reputation. tis said here that the Southern Members have promised him the vice Presidency the next Election if the southern states force us into a war— I hope their Negroes will fight our Battles, and pay these real & haughty Aristocrats all the Service due to them, from the Real & true Republicans. the Pamphlet upon

Prophesy I shall send to mr Cranch who has some time been upon the subject, and told me not long since, that he was persuaded we were entering upon the third woe Trumpet. he has borrowd the last volms of Gebeline lately which he is delighted with. when I have read the dreadfull Scenes which have past, and are still acting in France, when I behold so Numerous and powerfull a Nation overturning all their old established forms both of Government and of Religion opposing & baffeling so successfully so many powers, and that under no Government, that deserves the Name, I have been led to contemplate it, as no common or natural event, arrising from the pressure of any increasd burdens or any new infringment upon their Priveledges, but the over ruling hand of Providence fulfilling great designs. it is the Lords work and it is Marvelous in our Eyes— the skirt of the cloud will pass over us—and thankfull may we be if justice and Righteousness may preserve us from its Artiliry
          we are very dry, quite as much so as the last Season— I aim at no rivalship I only wish to fullfill my duty and pursue that which shall be for our mutual advantage. yet I fear I shall be deemd an unprofitable Servant and that some things will be left undone; which ought to have been done. I have the satisfaction however of thinking that I am more usefull here than I could be by residing at Philadelphia
          I have very little hopes to give you respecting our aged Parent, who has had a relapse, and a very severe one, but has survived it, and is again better, tho mere Skin and bone, and unable to walk a step alone. tis the decline of Nature aided by a long Sickness. mr Cranch has accepted the post office— I check every rising wish & suppress every anxious desire for your return, when I see how necessary you are to the welfare and protection of a Country which I love, and a people who will one day do justice to Your memory the reflection however of always having done what you considerd as your duty, will out weigh all popular Breath and virtue be its own reward— I am most / Tenderly and affectionatly / Your
          
            A Adams
          
          
            mr Jeffry has sent me the english papers to the 6th of March, and I have been reading the Parlimentary debates the President must feel a pleasure & satisfaction at the justice done to his wise and prudent conduct, and the enconiums paid to his Merrit. Britain has playd a knavish Game towards us, the extent of which, even those who condemn her conduct towards Neutral powers, do not appear

to be fully apprizd of. I see not but she must humble herself and treat with the Ruling powers in France, or be overwhelmd herself.
            adieu adieu—
          
        